NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE SEED LAYERS TECHNOLOGY, LLC
2012- 1047
(Reexaminati0n N0. 90/008,846)
Appeal from the United States Patent and Trademark
Office, B0ard of Pa1:ent Appea1s and Interferences.
ON MOTION
ORDER
Seed Layers Techn0l0gy, LLC moves to dismiss its
appeal
Up0n consideration there0f,
IT ls OR1)ERsD THAT:
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs

IN RE SEED LAYERS
2
FOR THE C0URT
DEC 0 5 fmi fy Jan H0rba1y
Date Jan H0rba1y
Clerk
cc: Richard A. Neife1d, Esq.
Raym0nd T. Chen, Esq.
s21
Issued As A Mandate:  0 6 mm
FI 0
U.S. COURT 0HFEPPEALS FOR
THE FEDERAL ClRCUlT
[lEC 05 2011
1AN` sonam
crews